Exhibit 10.446

 

ASSIGNMENT OF CONTRACT

 

This ASSIGNMENT OF CONTRACT (the “Assignment”) is made and entered into this
         day of December, 2004 by INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation (“Assignor”) and INLAND WESTERN AVONDALE MCDOWELL, L.L.C.,
a Delaware limited liability company (“Assignee”).

 

Assignor does hereby sell, assign, transfer, set over and convey unto Assignee
all of its right, title and interest as Purchaser under that certain agreement
dated as of August      , 2004, as amended, and entered into by Gateway
Pavilions, L.L.C., an Arizona limited liability company, as Seller, and
Assignor, as Purchaser (collectively, the “Agreement”), with respect to the sale
and purchase of the property described by the Agreement, located in Avondale,
Arizona, and known as Gateway Pavilions Shopping Center.

 

Assignor represents and warrants that it is the Purchaser under the Agreement,
and that it has not sold, assigned, transferred, or encumbered such interest in
any way to any other person or entity. By acceptance hereof, Assignee accepts
the foregoing Assignment and agrees, from and after the date hereof, to (i)
perform all of the obligations of Purchaser under the Agreement, and (ii)
indemnify, defend, protect and hold Assignor harmless from and against all
claims and liabilities arising under the Agreement.

 

 

ASSIGNOR:

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation

 

 

 

By:

/s/ Mark Youngman

 

 

Name:

Mark Youngman

 

 

Title:

Vice President

 

 

 

 

 

 

ASSIGNEE:

 

 

 

INLAND WESTERN AVONDALE MCDOWELL,
L.L.C., a Delaware limited liability company

 

 

 

By:

Inland Western Retail Real Estate Trust, Inc., a Maryland corporation, its sole
member

 

 

 

 

 

 

By:

/s/ Debra A. Palmer

 

 

 

Name:

Debra A. Palmer

 

 

 

Title:

Ass't Secretary

 

 

--------------------------------------------------------------------------------